                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                       Plaintiff,

       v.                                                      Case No. 19-CR-108

DESIREE GUNTER,

                       Defendant.


                       ORDER GRANTING MOTION TO ADJOURN
                              AND EXCLUDING TIME



       This case was set for a change of plea hearing on January 8, 2020. The change of plea date

was postponed to January 22, 2020 because of another trial. Counsel for the Government has now

filed a motion asking that the Change of Plea hearing currently scheduled for January 22, 2020 be

adjourned for approximately 30 days to allow finalization of the plea agreement. Counsel for the

defendant joins in the request and the defendant herself has been released from custody and has been

compliant with the conditions of her pre-trial release. Counsel indicates that the parties continue

to discuss a resolution of the case and additional matters of investigative interest are being pursued

which may impact the resolution.

       Based upon the foregoing, the motion for an adjournment is granted and the clerk shall set

this matter for a chance of plea hearing in approximately 30 days. Any time resulting from this

delay is excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A). The court finds that the

delay resulting from a continuance is warranted to allow the parties to complete finalization of their

plea agreement and the investigatory matters referenced. The Court is satisfied that the interest of
the parties in resolving the case without the time, expense, and uncertainty of a jury trial outweigh

the interest of either the defendant or the public in a speedy trial. Accordingly, the motion is granted

and the Clerk shall set this matter on the court calendar for a new Change of Plea hearing.

        SO ORDERED this            21st     day of January, 2020.

                                               s/ William C. Griesbach
                                               William C. Griesbach, Chief Judge
                                               United States District Court




                                                   2
